Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “the rotatable laser housing being rotatably coupled to the body immediately inferior to the chuck” renders the claim indefinite, as the term “inferior”, without any further definition, does not provide the user with any relevant information.  Based upon its most basic definition, inferior is defined as “situated lower down” (https://www.merriam-webster.com/dictionary/inferior).  As such, lower down can in theory be any direction.  However, based upon the attached Examiner Illustration 1, “inferior” can only be interpreted as rearward of the chuck, as there is only empty air in the other interpretations. 

    PNG
    media_image1.png
    271
    559
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    577
    404
    media_image2.png
    Greyscale

Examiner Illustration 1 – View 1 is from the side, while view 2 is a top down perspective.
Regarding claims 1, the limitation “a laser beam emitted from the rotatable distancing laser is emitted in a plane parallel to a plane of an axis of rotation of the chuck” renders the claim indefinite, as the inclusion of the term “plane of an axis of rotation of the chuck” incorporates any plane that is centered around the axis of rotation of the chuck.  This plane can occur in a 360° rotation around the axis, much like the hands of a clock.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 is rejected under 35 U.S.C. 102(a)(2) as being obvious over Shao, (US 2019/0283196) in view of Mah, (US 9,114,494).

Regarding claim 1, Shao discloses: A hand held power tool, comprising:
 
a primary motor ([0246], “A housing 10 of the main body portion is provided with a motor (not shown)”); 

a chuck (Fig. 1, chuck 20) operatively-coupled to the primary motor; 
a body housing  ([0246], “A housing 10 of the main body portion”) the primary motor;
 
a display (Fig. 1, display screen 46 shows the base model of this invention – the particular embodiment that will be the focus of this action is the 3rd embodiment, in which the display device is seen in Fig. 15 as the display device 340) mounted on a rear surface of the body, said display being positioned opposite the chuck; 
a handle (Fig. 1, handle 12) projecting from the body; 

a rotatable distancing laser (Figs. 13-15, first laser unit 310 and or second laser unit 320) disposed within a rotatable ([0019] “Preferably, the laser ranging unit is rotatable about an axis.) laser housing (Figs. 13-15, positioning apparatus 30), the rotatable laser housing being rotatably coupled ([0283], “In another optional way, the first laser unit 310 and the second laser unit 320 are arranged into a whole and may be rotatable around an axis relative to the body 11. With such arrangements, the two laser ranging units 310, 320 may rotate together relative to the body 11 so as to facilitate determining the reference plane.”) to the body immediately inferior to the chuck (See 112B rejection above.  In accordance with the stated interpretation, the laser housing is rearward, and therefore inferior to the chuck in the only way possible), the rotatable laser housing being disposed such that a laser beam emitted from the rotatable distancing laser is emitted in a plane parallel to a plane of an axis of rotation of the chuck (Please see 112B above.  According to Fig. 17, the laser 310 points upwards relative to the chuck axis of rotation, while the laser 320 points “out of the page” relative to the chuck rotation axis.   The Examiner notes that a plane centered on that axis could go in any direction (360°) so long as the center point of the circle was along the chuck rotation axis.  As such, any laser that points away from the device, having the rotation axis as a center point would meet the claim limitation, as seen in Figs. 13 and 15).

Shao does not explicitly disclose: a stationary distancing laser disposed within the handle of the hand held power tool and arranged such that a laser beam emitted from the stationary distancing laser is orthogonal to an emitted laser beam of the rotatable distancing laser. 

Mah teaches: a stationary distancing laser (Fig. 5, forward-facing laser projectors 400R, 400L, 400T, 400B) disposed within the handle (Fig. 5, shows the laser projectors integrated into the battery pack 65 of the device.  The battery pack is mounted as a part of the handle, thus meeting the claim limitation) of the hand held power tool and arranged such that a laser beam emitted from the stationary distancing laser (the beam goes forward along the axis of the chuck rotation axis) is orthogonal to an emitted laser beam of the rotatable distancing laser (lasers 310 and 320 are emitted in the upward and outward direction.  As such, the laser of Mah is emitted orthogonal to these laser directions). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the device of Shao to include the laser and measuring device equipped battery pack of Mah, thereby combining prior art elements to achieve a predictable result.  The benefit of this arrangement is discussed in Column 14, lines 8-41.  Cited benefits include the ability to take measurements, such as distance to target surface as well as measuring inclination angle.  Furthermore, by implementing this system in the battery pack, the system can be implemented in nearly any device capable of receiving the battery pack, allowing for an inexpensive upgrade to the system with no need to replace the main portion of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wursch, (US 2002/0145724) and Wo, (CA 2449639) disclose similar devices with similar laser ranging systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731